Citation Nr: 1118848	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent from October 25, 2007, for calluses of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied a compensable evaluation for calluses of the left and right feet.

In a February 2008 rating decision, the RO granted a 10 percent disability rating for calluses of the bilateral feet, effective October 25, 2007.

This matter was previously remanded by the Board in November 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

Pain and overall impairment resulting from the Veteran's service-connected calluses do not result in any significant limitation of the Veteran's functional ability.


CONCLUSION OF LAW

From October 25, 2007, the criteria for a rating in excess of 10 percent for service-connected calluses of the bilateral feet have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in May 2008.

The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's calluses of the bilateral feet.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5299-5279.  When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.

Under Diagnostic Code 5279, a 10 percent rating for anterior metatarsalgia (Morton's disease) whether unilateral or bilateral.   38 C.F.R. § 4.71a, Diagnostic Code 5279.  No higher evaluation is available under this Diagnostic Code.

Under Diagnostic Code 5284, a 10 percent evaluation is in order for symptomatology reflective of a moderate foot injury; a 20 percent evaluation is warranted for a moderately-severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5279.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5284 is deemed by the Board to be the most appropriate code for consideration on appeal, primarily because the currently assigned Diagnostic Code 5299-5279 does not contemplate a rating in excess of 10 percent.   Moreover, Diagnostic Code 5284 pertains specifically to the disability at issue (general foot injury).  The Board can identify nothing in the evidence to suggest that different diagnostic code would be more appropriate, and the Veteran has not requested that another specific diagnostic code should be used.  Thus, other potentially applicable diagnostic codes are inapplicable in this case.

The Veteran was afforded a VA examination in October 2007.  The Veteran stated that he had his calluses trimmed about every 3 months.  He used a cane to walk and had chronic knee and back pain.  He also used orthotics in his shoes.  He reported that his calluses were quite painful when he walked.  On examination, he had bunions on his bilateral feet with calluses at the lateral portion of his bunions.  He had onychodystrophy to several toenails and a moccasin-type scale to his feet.

The Veteran underwent an additional VA examination in June 2008.  He reported that his calluses were tender and painful, and that it was difficult for him to wear shoes and socks.  On examination, the Veteran had a thickening of his plantar feet, both at the heels and at the metatarsal joints.  There was no scar present, and no abnormal texture to the skin except for hyperkeratosis. 

On a separate examination of the joints, the Veteran denied true foot pain, but reported having soreness in his calluses.  On examination, the Veteran was able to walk with a normal gait.  He could heel walk, but could not get up on his toes comfortably.  He had planovalgus flat feet.  He was fully pronated 4 degrees off the weightbearing line on the right, and 2 degrees on the left.  He had calluses plantar medially on the first metatarsophalangeal areas bilaterally.  They were not sore.  He had a plantar lateral fifth proximal interphalangeal callus on the left which was quite tender.  He had a dorsal second proximal interphalangeal callus on the left foot which was not tender.  The left second toe had mild hammertoe.  X-rays of the feet showed a completely flat foot with spurring about the heel, midfoot arthritis, and first metatarsophalangeal arthritis bilaterally.  There was a hallux valgus 20 degrees on the right and 24 degrees on the left, described as asymptomatic.  The examiner stated that the Veteran's pes planus, hallux valgus, and arthritic changes were not related to his service-connected calluses.

The Veteran underwent a VA examination in March 2010.  The examination was conducted by the same examiner as the June 2008 examination.  He noted that the Veteran's history was largely unchanged, although the Veteran now used a walker.  The Veteran stated that his doctor prescribed the walker due to knee and foot disabilities.  He wore orthotics part-time, and treated his condition with Ibuprofen.  He had his calluses trimmed about three times a year, including the day before the examination.  He had full-time pain in his arches.  

On examination, the Veteran was again noted to have planovalgus flat feet.  He was able to get in and out of a chair and walk with a normal gait.  He complained of bilateral foot pain while walking in a hallway, though no objective evidence of discomfort was present.  He was also able to toe walk and heel walk, though he experienced pain with both these motions.  He had tenderness at the heel at the insertion of the planter fascia, which he indicated was his worst discomfort.  There was mild tenderness of the fourth and fifth metatarsophalangeal areas plantarly on both sides.  There was a 2 cm. by 3 cm. callus on the right, and a 2 cm. by 2 cm. callus on the left.  Both had been recently trimmed.  On the medial side of the first metatarsophalangeal sole area of the plantar surface, there was a 3 cm. by 1 cm. minimally tender callus on the right, and a 2.5 cm. by .5 cm. minimally tender callus on the left.  At the medioplantar aspects of the great toes, there was a 1.5 cm. by .5 cm. minimally tender callus on the right, and a 1 cm. by 1 cm. minimally tender callus on the left.  X-rays showed planovalgus flat feet with midfoot arthritis bilaterally.  There was spurring on the posterior os calcis bilaterally, as well as inferiorly on the right.  The examiner estimated that the Veteran could stand for about 15 minutes and walk about 100 yards.  He further stated that the discomfort from the Veteran's calluses alone was difficult to separate out, but it was of a much lesser degree than the foot arthritis.  Functional limitation from the calluses was minimal compared to that related to midfoot arthritis, metatarsalgia and plantar fasciitis.  Pain from the calluses would not limit the Veteran's functional ability in any significant amount, and he was not rendered unemployable due to his service-connected disability.  Pain in each foot was about equal, and the examiner rated the Veteran's discomfort as "moderate."

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's calluses of the bilateral feet.  Initially, the Board notes that the June 2008 VA examiner stated that Veteran's other diagnosed bilateral foot conditions, including pes planus, hallux valgus, and arthritic changes, were not related to his service-connected calluses.  Therefore, impairment from those disabilities is not a factor in evaluating the Veteran's service-connected disability.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).

The same examiner stated in March 2010 that although discomfort from calluses was difficult to separate from other disabilities, the impairment from the Veteran's calluses was minimal compared to impairment related to other foot disabilities.  He also stated that pain from the calluses would not limit the Veteran's functional ability in any significant amount.  These findings do not correspond to a higher 20 percent rating under Diagnostic Code 5284, as the Veteran's calluses do not result in a "moderately severe" level of impairment.

The Veteran is assigned a 10 percent rating under Diagnostic Code 5279, which contemplates a bilateral foot disability.  The Board has also considered whether separate ratings under Diagnostic Code 5284 are warranted for each foot.  However, the evidence does not support the conclusion that the Veteran's service-connected calluses result in a "moderate" level of impairment in each foot.  The VA examiner stated in March 2010 that pain was equal in both feet and described the Veteran's discomfort as "moderate."  However, the examiner was apparently describing the pain resulting from all of the Veteran's foot disabilities, including arthritis and other conditions.  As stated earlier, he specifically stated that impairment from calluses was minimal compared to other identified disabilities, and that pain from calluses did not limit functional ability in any significant amount.  Therefore, the Veteran's calluses do not result in "moderate" impairment of each foot and separate ratings under Diagnostic Code 5284 are not warranted.  The Board recognizes the pain and discomfort associated with the Veteran's calluses.  However, those symptoms are contemplated in the assigned 10 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected calluses of the bilateral feet with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent from October 25, 2007, for calluses of the bilateral feet is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


